DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9-11, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purcell et al. (US 2012/0083887 A1).
Claim 1. Purcell et al. disclose an expandable intervertebral body fusion device (implant 100), comprising: a unitary monolithic body (body 105; Figs. 1, 3, and 4 show that body 105 is monolithic), the body having a plurality of body segments (segments 150) connected to each other with flexure members (living hinges 155) and an opening 
Claim 6. Purcell et al. disclose wherein the body further comprises one or more locking flexures (snap fittings 170a and 170b) configured to lock the body in the expanded configuration (see para. 0036) (Figs. 1-10D).
Claim 7. Purcell et al. disclose wherein there is at least one locking flexure (snap fitting 170a) extending from at least one mediolateral body segment on each of the lateral side and the medial side, and wherein each locking flexure is configured to interlock with an adjacent body segment (see para. 0036) (Figs. 1-10D).
Claim 9. Purcell et al. disclose wherein in the expanded configuration the body has a generally polygonal shape (see Fig. 4) (Figs. 1-10D).
Claim 10. Purcell et al. disclose wherein in the expanded configuration the mediolateral footprint is approximately doubled in width from the compressed configuration (compare Fig. 2B to Fig. 4) (Figs. 1-10D). 
Claim 11. Purcell et al. disclose a transversely expandable intervertebral body fusion device (implant 100) for a disc space between adjacent vertebra of a spine of a human patient, the device comprising: a unitary monolithic body (body 105; Figs. 1, 3, and 4 show that body 105 is monolithic) configured in size and shape to be implantable in the disc space, the body having at least four body segments (segments 150) each connected to adjacent body segments by one or more flexure members (living hinges 155), the body segments surrounding and collectively defining an opening (defined by interior surface 157) within a transverse plane bisecting the body, the body segments including-- an anterior body segment (segment 150 at proximal end 115); a posterior body segment (segment 150 at distal end 120); and at least one mediolateral body segment (segments 150 through which transverse axis 140 extends as shown in Fig. 4) extending between the anterior body segment and the posterior body segment along each of a lateral side and a medial side of the body; and a threaded opening (aperture 135; see para. 0032 stating that aperture can have threads) formed in at least one of 
Claim 16. Purcell et al. disclose wherein the body further comprises one or more locking flexures (snap fittings 170a and 170b) configured to lock the body in the expanded configuration (see para. 0036) (Figs. 1-10D). 
Claim 17. Purcell et al. disclose wherein there is at least one locking flexure (snap fitting 170a) extending from at least one mediolateral body segment on each of the lateral side and the medial side, and wherein each locking flexure is configured to interlock with an adjacent body segment (see para. 0036) (Figs. 1-10D).
Claim 19. Purcell et al. disclose wherein in the expanded configuration the body has a generally polygonal shape (see Fig. 4) (Figs. 1-10D).
Claim 20. Purcell et al. disclose wherein in the expanded configuration the mediolateral footprint is approximately doubled in width from the compressed configuration (compare Fig. 2B to Fig. 4) (Figs. 1-10D). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lorio (US 2015/0230929 A1) in view of Butler et al. (US 2008/0243255 A1).
Claim 1. Lorio discloses an expandable intervertebral body fusion device (cage 100), comprising: a unitary monolithic body (body 102; Figs. 1A-B show that body 102 is 
Claim 8. Lorio discloses wherein there are three mediolateral body segments along each of the lateral side and the medial side (Fig. 2B shows three segments 116 located between distal end 112 and proximal end 110 on each side) (Figs. 1A-2B). 
Claim 9. Lorio discloses wherein in the expanded configuration the body has a generally polygonal shape (see Fig. 2B) (Figs. 1A-2B).
Claim 10. Lorio discloses wherein in the expanded configuration the mediolateral footprint is approximately doubled in width from the compressed configuration (compare Fig. 1B to Fig. 2B) (Figs. 1A-2B). 
Claim 11. Lorio discloses a transversely expandable intervertebral body fusion device (cage 100) for a disc space between adjacent vertebra of a spine of a human patient, the device comprising: a unitary monolithic body (body 102; Figs. 1A-B show that body 102 is monolithic) configured in size and shape to be implantable in the disc space, the body having at least four body segments (segments 116, distal end 112, and proximal end 110) each connected to adjacent body segments by one or more flexure members (flexible connectors 118), the body segments surrounding and collectively defining an opening (internal volume 126) within a transverse plane bisecting the body, the body segments including-- an anterior body segment (distal end 112); a posterior body segment (proximal end 110); and at least one mediolateral body segment (segments 116) extending between the anterior body segment and the posterior body segment along each of a lateral side and a medial side of the body; and an opening (aperture 124) formed in at least one of the anterior body segment and the posterior body segment wherein the body is configured to be mediolaterally expanded from a transversely compressed configuration (see Figs. 1A-B) to a transversely expanded 
Claim 18. Lorio discloses wherein there are three mediolateral body segments along each of the lateral side and the medial side (Fig. 2B shows three segments 116 located between distal end 112 and proximal end 110 on each side) (Figs. 1A-2B). 
Claim 19. Lorio discloses wherein in the expanded configuration the body has a generally polygonal shape (see Fig. 2B) (Figs. 1A-2B). 
Claim 20. Lorio discloses wherein in the expanded configuration the mediolateral footprint is approximately doubled in width from the compressed configuration (compare Fig. 1B to Fig. 2B) (Figs. 1A-2B). 
	Lorio fails to disclose wherein the opening is threaded (claims 1 and 11), wherein a threaded opening is formed in both the anterior body segment and the posterior body segment (claims 2 and 12), wherein the threaded opening on the posterior body segment is configured to interface with an expansion element configured to be rotated to expand the body to the expanded configuration and the threaded opening on the anterior body segment is configured to interface with a stabilizing element configured to stabilize the body when the body is expanded (claims 3 and 13), claims 4 and 14).
	Butler et al. teach an expandable intervertebral body fusion device wherein a posterior body segment (one of links 14) includes a threaded opening (bore 70) and an anterior body segment (other of links 14) includes a threaded opening (bore 70) aligned coaxially with the threaded opening of the posterior body segment (see Fig. 9), wherein both threaded openings are configured to interact with an insertion and expansion tool (tool 100) to stabilize and expand the device (see Figs. 8 and 9) (Figs. 6 and 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lorio such that the opening is threaded (claims 1 and 11), wherein a threaded opening is formed in both the anterior body segment and the posterior body segment (claims 2 and 12), wherein the threaded opening on the posterior body segment is configured to interface with an expansion element configured to be rotated to expand the body to the expanded configuration and the threaded opening on the anterior body segment is configured to interface with a stabilizing element configured to stabilize the body when the body is expanded (claims 3 and 13), and wherein the threaded opening formed in the anterior body segment is aligned coaxially with the threaded opening formed in the posterior body segment (claims 4 and 14), as suggested by Butler et al., to provide means to interact with an insertion and expansion tool.
s 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lorio (US 2015/0230929 A1) in view of Butler et al. (US 2008/0243255 A1) as applied to claims 2 and 12 above, and further in view of Perloff et al. (US 2014/0277490 A1).
Lorio and Butler et al. fail to teach wherein the threaded opening formed in the anterior body segment has a smaller diameter than the threaded opening formed in the posterior body segment (claims 5 and 15).
	Perloff et al. teach an expandable intervertebral body fusion device wherein an opening (opening 280) formed in an anterior body segment (connection end 70) has a smaller diameter than an opening (bore 270) formed in a posterior body segment (connection end 60) to allow for engagement with an insertion tool (tool 340) having components of a varying diameter (Figs. 5 and 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Lorio such that the threaded opening formed in the anterior body segment has a smaller diameter than the threaded opening formed in the posterior body segment (claims 5 and 15), as suggested by Perloff et al., in order to allow for engagement with an insertion tool having components of a varying diameter.

Response to Arguments
Applicant’s arguments with respect to Jimenez et al. (US 2015/0272745 A1) have been considered but are moot because the new ground of rejection does not rely on said reference.
December 18, 2020 with respect to Lorio have been fully considered but they are not persuasive.  Applicant argues that the device of Lorio is formed of a shape memory material and the proximal aperture is used to insert bone graft and thus one would have no reason to modify the opening to be threaded (see pgs. 11-12).  The Examiner disagrees.  Lorio states that body 102 can be made of a variety of materials, not all of which are shape memory materials (see para. 0060).  Lorio also contemplates mechanical expansion of body 102 (see Figs. 8-10B).  Finally, providing aperture 124 with threads would not preclude aperture 124 from also being used to insert bone graft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773